DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julian Gonzalez on 10/22/2021.
The application has been amended as follows: 

    PNG
    media_image1.png
    812
    624
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    78
    577
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    150
    606
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    660
    634
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    81
    615
    media_image5.png
    Greyscale

REASONS FOR ALLOWANCE
Claims 2, 9-12, 16-54, 56-58, and 60-64 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a method of forming a thin sample layer with a uniform predetermined thickness by pressing with an imprecise pressing force, comprising: (a) providing a device comprising a first plate, a second plate, and spacers, wherein: the plates are movable relative to each other into different configurations; at least one of the first plate or the second plate is flexible; each of the plates comprises an inner surface that has a sample contact area for contacting a sample containing or suspected of containing an analyte; each of the plates comprises, on its respective outer surface, a force area for applying an imprecise pressing force that forces the plates together; one or both of the plates comprise the spacers that are permanently fixed on the inner surface of a respective plate; the spacers have a predetermined substantially uniform height that is equal to or less than 200 microns, and a predetermined fixed inter-spacer-distance between adjacent spacers; the fourth power of the inter-spacer-distance (ISD) divided by the thickness (h) and the Young’s modulus (E) of the at least one flexible plate (ISD4/(hE)) is 5x106 um3/GPa or less; the thickness of the at least one flexible plate times the Young’s modulus of the at least one flexible plate is in the range 60 to 750 GPa-um; and at least one of the spacers is inside the sample contact area; (b) depositing the sample on one or both of the plates; when the plates are configured in an open configuration, wherein the open configuration is a configuration in which the two plates are partially or completely separated apart and the spacing between the plates is not regulated by the spacers; (c) after (b), applying an imprecise pressing force on the force areas to bring the two plates into a closed configuration, in which: at least a part of the sample is compressed by the two plates into a layer of substantially uniform thickness, wherein the layer of substantially uniform thickness is confined by the sample contact surfaces of the plates and is regulated by the plates and the spacers; wherein the imprecise pressing force has a magnitude that is not precisely known or precisely predictable at the time the imprecise pressing force is applied.  The closest prior art of record: Hall (USP 4,022,521) has pillar shaped spacers fixed in a sample contact area with a uniform height.  Lalpuria (USP 8,326,008) and Wardlaw (US 2007/0243117) teach plates separated by spacers.  Hall, Lalpuria, and Wardlaw fail to teach the spacer-distance and flexibility interplay requirement that is essential to form a uniform sample thickness, specifically that the fourth power of the inter-spacer-distance (ISD) divided by the thickness (h) and the Young's modulus (E) of the flexible plate (ISD4/(hE)) is 5x106um3/GPa or less.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/               Primary Examiner, Art Unit 1798